305 N.Y. 927 (1953)
Alois Vicherek, as President of The Czechoslovak Red Cross, an Unincorporated Association, Appellant,
v.
Jan Papanek et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 13, 1953.
Decided July 14, 1953
Arthur D. Sporn and Nathaniel L. Goldstein, Attorney-General (Abe Wagman of counsel), for motions to dismiss appeal.
Martin Popper for application to withdraw appeal.
Application granted and, accordingly, motions to dismiss appeal denied, without costs.